                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:16-CR-145-8-TWT
 ADRIAN JACKSON
 also known as
 Blackjack,
   Defendant.


                                     ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1155] of the Magistrate Judge recommending denying the

Defendant’s Motion for Bill of Particulars [Doc. 735], Motion to Suppress [Doc.

736], Motion to Suppress Statements [Doc. 750] and Motion for Disclosure of

Confidential Informants [Doc. 1037].

      I will not simply repeat the analysis of the thorough and well-reasoned Report

and Recommendation. The Court agrees with the credibility findings of the Magistrate

Judge with repect to Chaunda Jackson. Ms. Jackson voluntarily consented to the

search of the vehicle. The protective sweep, if illegal, did not taint Ms. Jackson’s

consent. For the reasons given by the Magistrate Judge, the rule of Georgia v.
Randolph does not apply. The Government has adequately responded to the

Defendant’s Motion for a Bill of Particulars. The Court approves and adopts the

Report and Recommendation as the judgment of the Court. The Defendant’s Motion

for Bill of Particulars [Doc. 735], Motion to Suppress [Doc. 736], Motion to Suppress

Statements1 [Doc. 750] and Motion for Disclosure of Confidential Informants [Doc.

1037] are DENIED.

          SO ORDERED, this 11 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




         1
                   The portion of the motion alleging a Miranda violation is deferred until trial.

T:\ORDERS\USA\16\16cr145-8\r&r1155.wpd             -2-
